Fourth Court of Appeals
                                       San Antonio, Texas
                                           September 14, 2022

                                          No. 04-22-00399-CV

                                      IN RE Richard A. GARCIA

                                    Original Mandamus Proceeding 1

                                                 ORDER

        On June 29, 2022, relator filed a petition for writ of mandamus and an emergency motion
to stay the enforcement of the trial court’s June 7, 2022 enforcement order. We granted the
emergency motion and invited the respondent and the real party in interest to file a response to the
petition. After reviewing the petition, real party in interest’s response, relator’s reply, and the
mandamus record, we conclude relator has shown he is entitled to the relief sought.

      We therefore CONDITIONALLY GRANT the petition for writ of mandamus. We
ORDER the trial court to vacate the following terms in the Enforcement Order signed June 7,
2022:

        •       The Court finds that Richard Anthony Garcia is in contempt for failing to
        pay one half of each of the following violations and such violations have continued
        monthly since the filing of the motion for enforcement through January 2022:
        •       Violation 20: In February 2021, Respondent Richard Anthony Garcia has
        failed to reimburse Petitioner for one half of the cost for medical coverage for the
        child in the amount of $139.49;
        •       Violation 21: In March 2021, Respondent Richard Anthony Garcia has
        failed to reimburse Petitioner for one half of the cost for medical coverage for the
        child in the amount of $139.49;
        •       Violation 22: In April 2021, Respondent Richard Anthony Garcia has failed
        to reimburse Petitioner for one half of the cost for medical coverage for the child in
        the amount of $139.49;
        •       Violation 23: In May 2021, Respondent Richard Anthony Garcia has failed
        to reimburse Petitioner for one half of the cost for medical coverage for the child in
        the amount of $139.49;



1
 This proceeding arises out of Cause No. 2017-CI-12755, styled Elizabeth J. Ranft-Garcia v. Richard A. Garcia,
pending in the 37th Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel Jr. presiding.
                                                                                      04-22-00399-CV


       •       Violation 24: In June 2021, Respondent Richard Anthony Garcia has failed
       to reimburse Petitioner for one half of the cost for medical coverage for the child in
       the amount of $139.49;
       •       Violation 28: In July 2021, Respondent Richard Anthony Garcia has failed
       to reimburse Petitioner for one half of the cost for medical coverage for the child in
       the amount of $139.49;
       •       Violation 29: In August 2021, Respondent Richard Anthony Garcia has
       failed to reimburse Petitioner for one half of the cost for medical coverage for the
       child in the amount of $139.49;
       •       Violation 30: In September 2021, Respondent Richard Anthony Garcia has
       failed to reimburse Petitioner for one half of the cost for medical coverage for the
       child in the amount of $139.49; and
       •       Violation 31: In October 2021, Respondent Richard Anthony Garcia has
       failed to reimburse Petitioner for one half of the cost for medical coverage for the
       child in the amount of $139.49.

        We further ORDER the trial court to vacate any amount of the attorney’s fees that relates
to the contempt findings listed above. This order is without prejudice to Richard Garcia’s ability
to challenge the attorney’s fee award in Cause Number 04-22-00415-CV currently pending in this
court.

       Additionally, we DENY real party in interest Elizabeth Ranft-Garcia’s request for
attorney’s fees in connection with this mandamus proceeding.

       We also DENY real party in interest Elizabeth Ranft-Garcia’s Request to Clarify Order
and Alternative Motion to Lift Stay for Trial Court Proceedings.

       The stay imposed on June 30, 2022, is LIFTED.

        We are confident the trial court will comply within fifteen days of the date this opinion and
order issue; our writ will issue only if it does not.

       It is so ORDERED on September 14, 2022.


                                                              _____________________________
                                                              Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2022.

                                                              _____________________________
                                                              Michael A. Cruz, Clerk of Court




                                                -2-